In these cases I have arrived at the following conclusions:
(1.) That the several provisions of the act under consideration do in effect annihilate and destroy the rights of property which the citizens of this state possessed, at the time it took effect, in intoxicating liquors. This, in my opinion, cannot be done consistently with the provision in the constitution which declares that no person shall be deprived of life, liberty or property, without due process of law.
(2.) Although it is, in my opinion, competent for the legislature to pass an act containing the provisions embraced in this statute, to operate only upon intoxicating liquors hereafter to be imported or manufactured, the act referred to does not discriminate between existing property and that which may hereafter be acquired or created, but operates equally upon all such property without any respect to the distinction referred to. It does not recognize any defence based upon that distinction, and the courts cannot entertain any such defence without holding the statute in question unconstitutional in its most material and practical operation. I am, therefore, of opinion that the act cannot be sustained in regard to existing or future property.
(3.) The fair and I think the necessary construction of that part of the act which subjects an alleged offender to trial before a court of special sessions, deprives him of the right of trial by jury. The act does not allow such accused person to give bail and thus transfer the case to the general sessions. The offences are of the class which must have been punished by means of a jury trial at the time the constitution was adopted. In cases where a jury trial had *Page 460 
been theretofore used, it is declared by the constitution that it shall remain inviolate forever.
I am, therefore, in favor of pronouncing a judgment of reversal in the first mentioned case, and of affirmance in the other.